1

2                          UNITED STATES DISTRICT COURT

3                                DISTRICT OF NEVADA

4                                            ***
     THE BANK OF NEW YORK MELLON,              Case No. 2:16-cv-00383-MMD-NJK
5    FKA THE BANK OF NEW YORK as
     Trustee for the CERTIFICATEHOLDERS                      ORDER
6    CWALT, INC. ALTERNATIVE LOAN
     TRUST 2005-J12 MORTGAGE PASS-
7    THROUGH CERTIFICATES, SERIES
     2005-J12,
8
                               Plaintiffs,
9         v.

10   IMAGINATION NORTH LANDSCAPE
     MAINTENANCE ASSOCIATION; SFR
11   INVESTMENTS POOL 1, LLC; and
     ALESSI & KOENIG, LLC,
12
                            Defendants.
13
     SFR INVESTMENTS POOL 1, LLC,
14
                 Counter/Cross Claimant,
15        v.
16   BANK OF NEW YORK MELLON, FKA
     THE BANK OF NEW YORK as Trustee
17   for the CERTIFICATEHOLDERS CWALT,
18   INC. ALTERNATIVE LOAN TRUST 2005-
     J12 MORTGAGE PASS-THROUGH
19   CERTIFICATES SERIES 2005-J12;
     BANK OF AMERICA, N.A.; and JULIE A.
20   CHRISTENSEN, an individual,
21             Counter/Cross Defendants.
22

23

24

25

26

27
28
1     JULIE CHRISTENSEN,

2                   Counter/Cross Claimant,
             v.
3
      BANK OF NEW YORK MELLON, FKA
4     THE BANK OF NEW YORK as Trustee
      for CERTFICATE HOLDERS CWALT,
5
      INC. ALTERNATIVE LOAN TRUST 2005-
6     J12 MORTGAGE PASS-THROUGH
      CERTIFICATES SERIES 2005-J12;
7     ALESSI & KOENIG, LLC, a Nevada
      Limited Liability Company; IMAGINATION
8     NORTH LANDSCAPE MAINTENANCE
      ASSOCIATION, a Domestic Non-Profit
9
      Cooperation Corporation; SFR
10    INVESTMENT POOLS 1, LLC, a Nevada
      Limited Liability Company; BANK OF
11    AMERICA, N.A.; DOES 1-10; and ROES
      1- 10,
12
                  Counter/Cross Defendants.
13

14   I.     SUMMARY

15          This dispute arises from the foreclosure sale of property to satisfy a homeowners’

16   association lien. Before the Court are the following motions: (1) Plaintiff Bank of New York

17   Mellon’s (“BONY”) motion for reconsideration (ECF No. 141); (2) BONY’s motion for

18   summary judgment (ECF No. 144); (3) Defendant Imagination North Landscape

19   Maintenance Association’s (“HOA”) motion for summary judgment (ECF Nos. 149, 154

20   (errata)); and (4) Defendant SFR Investments Pool 1, LLC’s (“SFR”) motion for summary

21   judgment (ECF No. 152). The Court has reviewed the responses (ECF Nos. 142, 158,

22   159, 160) and replies (ECF Nos. 157, 161, 162) thereto. For the following reasons, the

23   Court denies BONY’s motion for reconsideration and grants the three motions for

24   summary judgment.

25   II.    BACKGROUND

26          The following facts are undisputed unless otherwise indicated.

27          Julie Christensen (“Borrower”) purchased real property (“Property”) located within

28   the HOA at 3136 Extravagant Avenue, North Las Vegas, Nevada 89031 on July 18, 2005.

                                                  2
1    (ECF No. 144-1 at 2-4, 16.) The Borrower financed the purchase with a $223,992 loan

2    (“Loan”) evidenced by a note (“Note”) and secured by a first deed of trust (“DOT”) on the

3    Property. (Id. at 2.) The DOT was assigned to BONY in May 2011. (ECF No. 144-2 at 2.)

4           The HOA recorded the following notices through its agent Alessi & Koenig, LLC

5    (“Alessi”): (1) notice of delinquent assessment on June 3, 2011 (ECF No. 144-4 at 2); (2)

6    notice of default and election to sell on August 29, 2011 (ECF No. 144-5 at 2); and (3)

7    notice of trustee’s sale on March 20, 2012 (ECF No. 144-6 at 2).

8           The HOA foreclosed on the Property and sold it to SFR in July 2012 (“HOA Sale”)

9    for $3,300. (ECF No. 144-12 at 2.)

10          The Court previously resolved BONY and SFR’s claims and counterclaims. (See

11   ECF No. 136 at 9-10.) But most of the Borrower’s counterclaims and crossclaims remain

12   pending before the Court: (1) violation of the Fair Debt Collection Practices Act

13   (“FDCPA”), 15 U.S.C. § 1692 et seq., against Alessi and the HOA; (2) wrongful

14   foreclosure against Alessi and the HOA; (3) violation of Nevada Unfair Trade Practices

15   Act (“NUPTA”), NRS § 598A.060(1)(a)(12), against Alessi, the HOA, and SFR; (4) false

16   representation against Alessi, the HOA, and BONY; (5) breach of contract against the

17   HOA; (6) crimes against property under NRS Chapter 205 against all Defendants; (7)

18   negligence against Alessi, the HOA, Bank of America, N.A. (“BANA”), and BONY; (8)

19   breach of contract/fiduciary duty against BANA and BONY; (9) slander of title/quiet title

20   against Alessi, BONY, the HOA;1 and (10) intentional infliction of emotional distress

21   (“IIED”) against Alessi and the HOA. (ECF No. 34 at 14-28.)

22   III.   BONY’S MOTION FOR RECONSIDERATION (ECF NO. 141)

23          A.     Legal Standard

24          A motion to reconsider must set forth “some valid reason why the court should

25   reconsider its prior decision” and set “forth facts or law of a strongly convincing nature to

26   persuade the court to reverse its prior decision.” Frasure v. United States, 256 F. Supp.

27
28          1TheCourt previously granted summary judgment in favor of SFR on this claim.
     (ECF No. 136 at 9-10.)
                                             3
1    2d 1180, 1183 (D. Nev. 2003). Reconsideration is appropriate if this Court “(1) is

2    presented with newly discovered evidence, (2) committed clear error or the initial decision

3    was manifestly unjust, or (3) if there is an intervening change in controlling law.” Sch. Dist.

4    No. 1J v. AC&S, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). “A motion for reconsideration is

5    not an avenue to re-litigate the same issues and arguments upon which the court already

6    has ruled.” Brown v. Kinross Gold, U.S.A., 378 F. Supp. 2d 1280, 1288 (D. Nev. 2005).

7           B.     Discussion

8           BONY first argues that it is entitled to reconsideration because the Nevada

9    Supreme Court recently affirmed a lower court’s decision that a limited purpose

10   association’s foreclosure sale did not extinguish the deed of trust connected to the

11   property. (ECF No. 141 at 4-6 (citing Saticoy Bay LLC Series 4500 Pac. Sun v. Lakeview

12   Loan Servicing, LLC (“Pacific Sun”), 441 P.3d 81 (Nev. 2019)).) But Pacific Sun has

13   nothing to do with waiver. This Court found that BONY waived its arguments based on

14   the HOA’s status as a limited purpose association. (ECF No. 136 at 5-8.) Accordingly, the

15   Court rejects BONY’s first argument.

16          BONY next argues that it is entitled to reconsideration because SFR failed to meet

17   its burden of establishing that the HOA foreclosed a superpriority lien. (ECF No. 141 at

18   2.) But BONY relies exclusively on the HOA’s status as a limited purpose association.

19   (See id. at 6-11.) BONY waived this argument. (ECF No. 136 at 5-8.) Accordingly, the

20   Court rejects BONY’s second argument and denies BONY’s motion for reconsideration.

21   IV.    BONY’S MOTION FOR SUMMARY JUDGMENT (ECF NO. 144)

22          The Borrower asserts the following counterclaims against BONY: (1) false

23   representation; (2) crimes against property under NRS Chapter 205; (3) negligence; (4)

24   breach of contract/fiduciary duty; and (5) slander of title/quiet title.2 (ECF No. 34 at 18,

25   21-22, 24, 26.) BONY argues that it is entitled to summary judgment because these

26
            2BONY   argues that the Borrower does not claim a violation of NRS Chapter 205
27   against BONY based on the lack of supporting allegations in the counterclaim. (ECF No.
     144 at 9.) To the extent that the Borrower intended to assert this claim against BONY, it
28   is dismissed as time-barred. See infra Section VI(F).

                                                   4
1    counterclaims are premised on a duty that BONY did not have—a duty to cure the

2    Borrower’s HOA payment default. (ECF No. 144 at 5-9.) The Borrower has not cited any

3    authority or adduced any evidence to show that BONY owed her a duty to cure her HOA

4    payment default. (See ECF No. 160 at 5-6.) Accordingly, the Court grants summary

5    judgment in favor of BONY on the Borrower’s counterclaims, except for the claim under

6    NRS Chapter 205, which is dismissed as time-barred. See infra Section VI(F).

7    V.     CLAIMS AGAINST BANA

8           The Borrower asserts the following claims against BANA: (1) crimes against

9    property under NRS Chapter 205; (2) negligence; and (3) breach of contract. (See ECF

10   No. 34 at 14-28.) The Court dismisses the first claim against BANA as time-barred. See

11   infra Section VI(F). The Court grants summary judgment in favor of BANA on the second

12   two claims for the same reasons the Court granted summary judgment in favor of BONY

13   on these claims.

14   VI.    THE HOA’S MOTION FOR SUMMARY JUDGMENT (ECF NO. 149)

15          The Borrower asserts the following claims against the HOA: (1) violation of the

16   FDCPA; (2) wrongful foreclosure; (3) violation of the NUPTA; (4) false representation; (5)

17   breach of contract; (6) crimes against property under NRS Chapter 205; (7) negligence;

18   (8) slander of title/quiet title; and (9) IIED. (ECF No. 34 at 14-28.)

19          A.     FDCPA

20          The HOA argues that the FDCPA claim is time-barred. (ECF No. 149 at 6-7.) The

21   Borrower does not address this argument. (See ECF No. 160 at 7-9.) The relevant statute

22   of limitations provides for FDCPA actions to be brought “within one year from the date on

23   which the violation occurs.” 15 U.S.C. § 1692k(d); see also Mangum v. Action Collection

24   Serv., Inc., 575 F.3d 935, 939 (9th Cir. 2009). Accordingly, the Court dismisses the

25   Borrower’s FDCPA claim as time-barred.

26          B.     Wrongful Foreclosure

27          The HOA argues that it is entitled to summary judgment on the Borrower’s wrongful

28   foreclosure claim because the HOA was permitted to enforce a lien by foreclosure. (ECF

                                                   5
1    No. 149 at 8.) The Borrower argues that the liens were illegal because they exceeded

2    nine months of assessments and because she tendered payments greater than the

3    superpriority amount. (ECF No. 160 at 7.) The Borrower’s first argument is inconsistent

4    with the plain language of NRS § 116.3116(1) at the time, which allowed for HOAs to

5    enforce liens consisting of any delinquent assessments owed plus fees, costs, fines, and

6    interest. While it is true that the superpriority portion of the lien could only consist of nine

7    months of assessments and nuisance and maintenance abatement fees, the HOA was

8    entitled to foreclose on more than just the superpriority amount. See Bank of Am., N.A. v.

9    SFR Invs. Pool 1, LLC, 427 P.3d 113, 117 (Nev. 2018), as amended on denial of reh’g

10   (Nov. 13, 2018). The superpriority amount is only relevant to the extent that a tender of

11   the superpriority amount might have preserved BONY’s first deed of trust. Even if the

12   Borrower tendered the superpriority amount, the HOA still could have foreclosed on the

13   remainder of the lien. Thus, the Borrower’s second argument also is unpersuasive. The

14   Borrower has argued and shown only that she paid some money toward the superpriority

15   amount. (See, e.g., ECF No. 34 at 14; ECF No. 34-1 at 67-72.) The Borrower has not

16   argued or adduced evidence that she paid the lien in full. Accordingly, the Court grants

17   summary judgment in favor of the HOA on the Borrower’s wrongful foreclosure claim.

18          C.     NUPTA

19          The HOA argues that it is entitled to summary judgment on the Borrower’s claim

20   for violation of the NUPTA because “the record shows that the foreclosure sale was

21   publicly noticed and held, and the sale price was equivalent to the amount owed under

22   [the HOA’s] lien . . . . As such, the sale operated as intended, and the highest bidder

23   obtained a deed without warranty.” (ECF No. 149 at 8-9.) The Borrower argues that the

24   HOA engaged in bid rigging because the sale price was low (only $98 more than the

25   opening bid amount of $3,202.72), and because the HOA foreclosed on a subpriority lien

26   rather than a superpriority lien. (ECF No. 160 at 8-9.) A rational trier of fact could not infer

27   that bid rigging occurred based solely on these allegations. The Borrower’s conjecture

28   and speculation that bid rigging caused the low sale price is insufficient to raise a genuine

                                                    6
1    issue of material fact. And whether the HOA foreclosed on a subpriority lien or

2    superpriority lien is irrelevant to the issue of bid rigging. Accordingly, the Court grants

3    summary judgment in favor of the HOA on the Borrower’s wrongful foreclosure claim.

4           D.     False Representation

5           The HOA argues that the Borrower’s claim for false representation is time-barred

6    under the three-year statute of limitations for fraud. (ECF No. 149 at 9 (citing NRS §

7    11.190(3)(d)).) The Borrower does not address this argument. (See ECF No. 160 at 8-9.)

8    Accordingly, the Court dismisses the Borrower’s false representation claim as time-

9    barred.

10          E.     Breach of Contract

11          The Borrower claims that the HOA breached the CC&Rs by allowing Alessi to

12   proceed with foreclosure without the board first voting on such action. (ECF No. 34 at

13   paragraph 18.) The HOA argues that it is entitled to summary judgment because the

14   CC&Rs did not obligate the HOA’s board to vote before the foreclosure. (ECF No. 149 at

15   10.) The Borrower does not address this argument to dispute the evidence that the HOA

16   offered. Accordingly, the Court grants summary judgment in favor of the HOA on its

17   breach of contract claim.

18          F.     NRS Chapter 205 – Crimes Against Property

19          The HOA argues that the Borrower’s claim for violation of NRS Chapter 205 is

20   time-barred under the three-year statute of limitations for liability created by statute. (ECF

21   No. 149 at 10-11 (citing NRS § 11.190(3)(a)).) The Borrower does not address this

22   argument. (See ECF No. 160 at 8-9.) Accordingly, the Court dismisses the Borrower’s

23   claim for violation of NRS Chapter 205 as time-barred.3

24          G.     Negligence and/or Negligence Per Se

25          The HOA argues that the Borrower’s negligence claims are time-barred because

26   claims for negligence expire after two years. (ECF No. 149 at 11 (citing NRS §

27
28          3TheCourt dismisses this claim as time-barred to the extent it is asserted against
     other Defendants.
                                                7
1    11.190(4)(e)).) The Borrower does not address this argument. (ECF No. 160 at 8-9.)

2    Accordingly, the Court dismisses the Borrower’s negligence claims as time-barred.

3            H.       Slander of Title/Quiet Title

4            This Court applies a five-year statute of limitations to quiet title claims. See Bank

5    of Am., N.A. v. Woodcrest Homeowners Ass'n, No. 2:15-cv-01193-MMD-GWF, 2019 WL

6    1114872, at *3 (D. Nev. Mar. 11, 2019) (citing NRS § 11.070). Accordingly, the Borrower’s

7    claim is not time-barred as the HOA argues. (See ECF No. 149 at 12.)

8            Nevertheless, the HOA argues that it is entitled to summary judgment because

9    “nothing in the record indicates that the pre-foreclosure notices contained any false or

10   disparaging statements, or that [the HOA or Alessi] acted with malice in their recording

11   against the Property.” (Id.) The Borrower does not address this argument or offer any

12   evidence to create a genuine issue of material fact. (ECF No. 160 at 9.) Accordingly, the

13   Court grants summary judgment in favor of the HOA on the Borrower’s claim for slander

14   of title/quiet title.

15           I.       IIED

16           The HOA argues that it is entitled to summary judgment on the Borrower’s IIED

17   claim because it “is premised on the same allegations concerning the payment plan and

18   inappropriate lien amounts that are unsubstantiated by the record and the law.” (ECF No.

19   149 at 12.) The Borrower does not address this argument. (ECF No. 160 at 8-9.)

20   Accordingly, the Court grants summary judgment in favor of the HOA on the Borrower’s

21   IIED claim.

22           In sum, the Court grants summary judgment in favor of the HOA on the Borrower’s

23   claims for wrongful foreclosure, violation of the NUPTA, breach of contract, slander of

24   title/quiet title, and IIED. The Court dismisses the claims for violation of the FDCPA, false

25   representation, crimes against property under NRS Chapter 205, and negligence as time-

26   barred.

27   ///

28   ///

                                                     8
1    VII.    CLAIMS AGAINST ALESSI

2            The Borrower asserts the following claims against Alessi: (1) violation of the

3    FDCPA; (2) wrongful foreclosure; (3) violation of the NUPTA; (4) false representation; (5)

4    crimes against property under NRS Chapter 205; (6) negligence; (7) slander of title/quiet

5    title; and (8) IIED. (See ECF No. 34 at 14-28.) Alessi filed a notice of bankruptcy in this

6    case. (ECF No. 72.) The notice indicates that the automatic stay has been lifted. (Id. at

7    1-2.) The reasoning for granting summary judgment in favor of the HOA on the claims for

8    wrongful foreclosure, violation of the NUPTA, slander of title/quiet title, and IIED apply

9    with equal force to the claims against Alessi. Accordingly, the Court grants summary

10   judgment in favor of Alessi on these claims. The reasoning for dismissing the claims

11   against the HOA for violation of the FDCPA, false representation, crimes against property

12   under NRS Chapter 205, and negligence also apply with equal force to the claims against

13   Alessi. Accordingly, the Court dismisses these claims against Alessi as time-barred.

14   VIII.   SFR’S MOTION FOR SUMMARY JUDGMENT (ECF NO. 152)

15           The Borrower asserts the following claims against SFR: (1) violation of the NUPTA;

16   (2) crimes against property under NRS Ch. 205; and (3) slander of title/quiet title. (ECF

17   No. 34 at 14-28.) The Court already granted summary judgment in favor of SFR on the

18   Borrower’s third counterclaim (ECF No. 136 at 9-10), and the Court dismisses the second

19   claim as time-barred, see supra Section VI(F). The Court grants summary judgment in

20   favor of SFR on the Borrower’s NUPTA claim for the same reasons described above, see

21   supra Section VI(C).

22   IX.     CONCLUSION

23           The Court notes that the parties made several arguments and cited to several

24   cases not discussed above. The Court has reviewed these arguments and cases and

25   determines that they do not warrant discussion as they do not affect the outcome of the

26   motions before the Court.

27           It is therefore ordered that BONY’s motion for reconsideration (ECF No. 141) is

28   denied.

                                                 9
1           It is further ordered that BONY’s motion for summary judgment (ECF No. 144) is

2    granted. The Court grants summary judgment in favor of BONY on the Borrower’s

3    counterclaims. To the extent that the Borrower intended to claim a violation of NRS

4    Chapter 205 against BONY, that claim is dismissed as time-barred.

5           It is further ordered that summary judgment is granted in favor of BANA on the

6    Borrower’s claims for negligence and breach of contract. The Court dismisses the

7    Borrower’s claim against BANA for crimes against property under NRS Chapter 205 as

8    time-barred.

9           It is further ordered that the HOA’s motion for summary judgment (ECF No. 149)

10   is granted. The Court grants summary judgment in favor of the HOA on the Borrower’s

11   crossclaims for wrongful foreclosure, violation of the NUPTA, breach of contract, slander

12   of title/quiet title, and IIED. The Court dismisses the claims against the HOA for violation

13   of the FDCPA, false representation, crimes against property under NRS Chapter 205, and

14   negligence as time-barred.

15          It is further ordered that summary judgment is granted in favor of Alessi on the

16   Borrower’s claims for wrongful foreclosure, violation of the NUPTA, slander of title/quiet

17   title, and IIED. The Court dismisses the claims against Alessi for violation of the FDCPA,

18   false representation, crimes against property under NRS Chapter 205, and negligence as

19   time-barred.

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                 10
1            It is further ordered that SFR’s motion for summary judgment (ECF No. 152) is

2    granted. The Court grants summary judgment in favor of SFR on the Borrower’s

3    crossclaim for violation of the NUPTA. The Court dismisses the claim for violation of NRS

4    Chapter 205 as time-barred.

5            The Clerk of the Court is instructed to enter judgment accordingly and close this

6    case.

7            DATED THIS 24th day of September 2019.

8

9
                                              MIRANDA M. DU
10                                            CHIEF UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                11
